Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the RCE filed on 02/28/2022. Claims 4 and 12 were canceled, claims 21-23 are newly added and claims 1-3, 5-11, and 13-23 are pending and have been considered below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-11, 13-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 6,509,657) and Roman et al (US 2008/0013756) and further in view of Won et al. (US 20160034284).
Claim 1
Wong discloses a computing device having a display monitor (col. 6, lines 23-25); one or more energy-storing devices (fig. 1; col. 2, lines 30-32, a microcontroller causes a charge circuit 24 to charge a battery 26 included in a battery pack 16); 
a processor for responding to a computing device electrical-power loss (fig. 1; col. 2, lines 20-23, an output of comparator 28 is supplied to microcontroller 22; the microcontroller uses the output of the comparator to determine whether to supply backup power to power supply unit 12), wherein responding to computing device electrical-power loss comprises: storing electrical charge on the one or more energy-storing devices (fig. 1; col. 2, lines 29-32, if the output of the comparator 28 indicates that adequate AC power is being supplied by the AC power outlet 18, the microcontroller 22 causes a charge circuit 24 to charge a battery 26); 
sensing a disruption in electrical current or potential supplied by a power source to the computing device (fig. 1; col. 1, lines 63-65, the received AC main power is rectified by the power supply unit 12 to produce an internal high DC voltage signal; col. 2, lines 48-52, if the output of the comparator 28 indicates that the input high DC voltage signal is below the reference voltage, the microcontroller 22 causes a discharge circuit 32 to discharge the battery 26 and provide backup power to the power supply unit 12);
Wong teaches a controller to control operation of the battery backup (abstract).  Wong does not disclose the computing device is a DJ media player comprising: a display to show audio ; and a controller mechanism used to control audio playback;
initiating a shutdown procedure if the sensed electrical current or potential supplied by the power source is below a certain threshold, else
presenting on the DJ media-player display a notification comprising one of a certain amount of time within which a shutdown procedure will occur or a timer indicating an amount of time until a shutdown procedure begins.
However, Roman discloses (DJ media player comprising: a display to show audio playback information) equipment for playback and control of multimedia, and disc jockey mixing equipment for control of the playback of multimedia files, such as audio and video files (par. 0003).  Roman teaches a media player for disc jockeys, the media player has at least two interfaces that permit a disc jockey to cue, beat match, and play media (par. 0057); a list of media tracks within an album is displayed and a first media track begins to play (par. 0099).  Roman discloses (a controller mechanism used to control audio playback) as the disc jockey spins the jog wheel control 20a, 20b, a new cue point is set (fig. 1; par. 0066).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wong’s method of notifying power interruption to include Roman’s teaching of using a controller to control audio playback in a disc jockey mixing equipment for control and playback of multimedia files because, as Wong says, the operation of the computing device may cease when AC power is not supplied, which prevents data loss and damage to components of the computing device (col. 1, lines 18-20); and as Roman says, a user such as a disc jockey is allowed to continuously play music during a disc jockey performance, even in the event of power failure (par. 0006).
However, Won discloses initiating a shutdown procedure if the sensed electrical current or potential supplied by the power source is below a certain threshold 
presenting on the display a notification comprising one of a certain amount of time within which a shutdown procedure will occur or a timer indicating an amount of time until a shutdown procedure begins (a representation of a timer may be included with the alert message to indicate time remaining prior to shutdown) ([0045]); To illustrate these aspects, the shutdown user interface 502 is illustrated as having a relatively small alert message 504 that indicates "! Shutdown in 2:30." Note that the alert message 504 in this example incorporates a timer to indicate remaining time as discussed previously ([0051]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wong’s method of notifying power interruption to include Won’s feature in order to avoid user frustration if in a middle of an important task.
Wong further discloses else powering the computing device (DJ media player) using the electrical charge on the one or more energy-storing devices (fig. 1; col. 2, lines 3-;


Claims 2 and 10
Wong/Roman/Won discloses responding to DJ media-player electrical-power loss further comprises performing a safe shutdown procedure for avoiding file and system corruption.  Wong/Roman teaches the displayed alert message can include battery-backup-unit (BBU) status information and prompt the user to initiate a controlled shutdown of the operating system (col. 6, lines 27-29); when adequate AC power is not supplied to the power supply unit, the operation of the computing device may cease, which in turn, may lead to data loss and/or damage to components of the computing device, which can be prevented with a controlled shutdown (col. 1, lines 17-20).
Claims 3 and 11
Wong/Roman/Won discloses the safe shutdown procedure comprises writing data to a data-storage medium.  Wong/Roman teaches a method of communicating power-related information to a motherboard; the BBU can be configured to detect various changes in the status of the power supply unit 12, the battery pack 16, and/or the BBU 14 itself (fig. 6, #122; fig. 1; col. 5, lines 50-54); when changes, such as loss of AC power, is detected, the microcontroller can be configured to update any information stored in the EEPROM or smart battery (fig. 1; col. 5, lines 55-60).  

Claims 5 and 13,
wherein the notification comprises a countdown timer indicating an amount of time until shutdown procedure begins (a representation of a timer may be included with the alert message to indicate time remaining prior to shutdown) (Won [0045]); To illustrate these aspects, the shutdown user interface 502 is illustrated as having a relatively small alert message 504 that indicates "! Shutdown in 2:30." Note that the alert message 504 in this example incorporates a timer to indicate remaining time as discussed previously (Won [0051]). One would have been motivated in order to avoid user frustration if in a middle of an important task.

Claims 6 and 14
Wong/Roman/Won discloses the operation of the computing device continues after the disruption is sensed.  Wong teaches the BBU 14 provides backup battery power to the power supply unit 12 in the event that there is a loss of power from the AC power outlet 18, so that operation continues after disruption (fig. 1; col. 2, lines 3-5).  Wong does not explicitly teach the operation of the computing device is playback of one or more audio file by the DJ media-player.  However, Roman discloses when the jog wheel control 20a, 20b is held stationary, normal playback of the media track resumes (par. 0061); to provide continuous music playback during a disc jockey performance.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Wong’s method of notifying power interruption to include Roman’s teachings for the purpose of using Wong’s invention to allow continuous music playback during a disc jockey performance (Roman: par. 0006).
Claims 8 and 16
Wong/Roman/Won discloses the notification further comprises a gauge indicating an amount of energy left in at least one of the one or more energy-.  Wong teaches an interface that includes a BATTERY_LOW line that indicates whether the battery 26 is fully charged or low (col. 4, lines 24-29).

Claim 9 represents the method of claim 1 and is rejected along the same rationale.

Claim 17.
Wong/Roman/Won discloses The DJ media player of claim 1, wherein the processor responding to DJ media- player electrical-power loss further comprises determining a rate at which voltage is dropping (low power) and starting the notification timer from a particular time based on how long until the shutdown procedure begins (Won [0038]; (a representation of a timer may be included with the alert message to indicate time remaining prior to shutdown) (Won [0045]); To illustrate these aspects, the shutdown user interface 502 is illustrated as having a relatively small alert message 504 that indicates "! Shutdown in 2:30." Note that the alert message 504 in this example incorporates a timer to indicate remaining time as discussed previously (Won [0051]). One would have been motivated in order to avoid user frustration if in a middle of an important task.

Claim 18.
See Claim 1 and Won further discloses determining a rate at which voltage is dropping (low power) ([0038]). One would have been motivated in order to avoid user frustration if in a middle of an important task.

Claim 19. Wong/Roman/Won discloses The DJ media player of claim 18, wherein the processor responding to DJ media- player electrical-power loss further  (The low power threshold may be set to reserve enough power to provide sufficient time to present notifications as part of the shutdown and give users an adequate opportunity to view the notifications and take action if appropriate.  The notification system 116 may be configured to recognize conditions indicative of a shutdown directly or through interaction with a power manager 118 as mentioned previously) (Won [0038]). One would have been motivated in order to avoid user frustration if in a middle of an important task.

Claim 20.  Wong/Roman/Won discloses The DJ media player of claim 18, wherein the notification comprises a countdown timer indicating an amount of time until a shutdown procedure begins (a representation of a timer may be included with the alert message to indicate time remaining prior to shutdown) (Won [0045]); To illustrate these aspects, the shutdown user interface 502 is illustrated as having a relatively small alert message 504 that indicates "! Shutdown in 2:30." Note that the alert message 504 in this example incorporates a timer to indicate remaining time as discussed previously (Won [0051]). One would have been motivated in order to avoid user frustration if in a middle of an important task.

Claim 21.  Wong/Roman/Won discloses The DJ media player of claim 1 Won further discloses wherein the processor is configured for sensing a disruption in voltage potential supplied by the power source and wherein the certain threshold comprises a minimum voltage at which the DJ media player can properly operate or perform a reduced number of functions (In one approach, the shutdown sequence is triggered when a low power threshold designated for the computing device is reached, such as a configurable amount or percentage of 

Claims 22 and 23 represent the method and media player of claim 1 and are rejected along the same rationale.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 6,509,657), Roman et al (US 2008/0013756) Won et al. (US 2016/0034284) and McGee et al (US 2009/0140575).
As per Claims 7 and 15, Wong/Roman does not specifically disclose at least one of the one or more energy-storing devices is a capacitor.  However, McGee discloses a secondary power source system (abstract; par. 0001); and a device storing electrical energy which can be a capacitor (par. 0010); once the capacitor is charged, any device may use its energy (par. 0035); the device that stores electrical energy is a super capacitor or ultra capacitor with a certain energy density (par. 0017).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Wong/Roman’s invention to include McGee’s teaching because, as McGee says, using a storage device with high energy density such as a capacitor is quick at charging and discharging and once the capacitor is charged, any device may use its energy (par. 0034).

Response to Arguments
Applicant’s arguments and amendments filed on 02/28/2022 have been fully considered but are moot in light of new ground of rejection(s).

Also, the teaching of Billingsley (US 20120221161) para. [0049]-[0052] read on the newly amended features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171